

117 HR 927 IH: Child and Dependent Care Tax Credit Enhancement Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 927IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Danny K. Davis of Illinois (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to enhance the Child and Dependent Care Tax Credit and make the credit fully refundable.1.Short titleThis Act may be cited as the Child and Dependent Care Tax Credit Enhancement Act of 2021.2.Enhancement of Child and Dependent Care Tax Credit(a)In generalParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 is amended to read as follows:(2)Applicable percentage(A)In generalFor purposes of paragraph (1), the term applicable percentage means 50 percent reduced (but not below the phaseout percentage) by 1 percentage point for each $2,000 (or fraction thereof) by which the taxpayer's adjusted gross income for the taxable year exceeds $125,000.(B)Phaseout percentageFor purposes of subparagraph (A), the term phaseout percentage means 20 percent reduced (but not below zero) by 1 percentage point for each $2,000 (or fraction thereof) by which the taxpayer’s adjusted gross income for the taxable year exceeds $400,000..(b)Increase in dollar limit on amount creditableSubsection (c) of section 21 of the Internal Revenue Code of 1986 is amended—(1)in paragraph (1), by striking $3,000 and inserting $8,000; and(2)in paragraph (2), by striking $6,000 and inserting $16,000.(c)Special rule for married couples filing separate returnsParagraph (2) of section 21(e) of the Internal Revenue Code of 1986 is amended to read as follows:(2)Married couples filing separate returns(A)In generalIn the case of married individuals who do not file a joint return for the taxable year—(i)the applicable percentage under subsection (a)(2) and the number of qualifying individuals and aggregate amount excludable under section 129 for purposes of subsection (c) shall be determined with respect to each such individual as if the individual had filed a joint return with the individual's spouse, and(ii)the aggregate amount of the credits allowed under this section for such taxable year with respect to both spouses shall not exceed the amount which would have been allowed under this section if the individuals had filed a joint return.(B)RegulationsThe Secretary shall prescribe such regulations or other guidance as is necessary to carry out the purposes of this subsection..(d)Adjustment for inflationSection 21 of the Internal Revenue Code of 1986 is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following new subsection:(f)Inflation adjustment(1)In generalIn the case of a calendar year beginning after 2022, the $125,000 amount in paragraph (2) of subsection (a) and the dollar amounts in subsection (c) shall each be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2021 for calendar year 2016 in subparagraph (A)(ii) thereof.(2)RoundingIf any dollar amount, after being increased under paragraph (1), is not a multiple of $100, such dollar amount shall be rounded to the next lowest multiple of $100..(e)Credit To be refundable(1)In generalThe Internal Revenue Code of 1986 is amended—(A)by redesignating section 21 as section 36C; and(B)by moving section 36C, as so redesignated, from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.(2)Technical amendments(A)Paragraph (1) of section 23(f) of the Internal Revenue Code of 1986 is amended by striking 21(e) and inserting 36C(e).(B)Paragraph (6) of section 35(g) of such Code is amended by striking 21(e) and inserting 36C(e).(C)Paragraph (1) of section 36C(a) of such Code (as redesignated by paragraph (1)) is amended by striking this chapter and inserting this subtitle.(D)Subparagraph (C) of section 129(a)(2) of such Code is amended by striking section 21(e) and inserting section 36C(e).(E)Paragraph (2) of section 129(b) of such Code is amended by striking section 21(d)(2) and inserting section 36C(d)(2).(F)Paragraph (1) of section 129(e) of such Code is amended by striking section 21(b)(2) and inserting section 36C(b)(2).(G)Subsection (e) of section 213 of such Code is amended by striking section 21 and inserting section 36C.(H)Subparagraph (H) of section 6213(g)(2) of such Code is amended by striking section 21 and inserting section 36C.(I)Subparagraph (L) of section 6213(g)(2) of such Code is amended by striking section 21, 24, or 32, and inserting section 24, 32, or 36C,.(J)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(K)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following:Sec. 36C. Expenses for household and dependent care services necessary for gainful employment..(L)The table of sections for subpart A of such part IV is amended by striking the item relating to section 21.(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.